Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
This office action is responsive to RCE filed on 01/14/2021. Claims 1-2, 4-8, 11-13, and 18-20 are amended. Claim 3 is canceled. Claims 1-2, and 4-20 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 19 is/are drawn to method (i.e., a process), claim(s) 20 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 1 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 19, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-2, and 4-20 are directed to determining and transmitting content based on demographic and location of the user. Specifically, the claims recite obtaining data to be transmitted, wherein the event (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as non-transitory computer readable storage medium, processor, mobile device, and a server merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the non-transitory computer readable storage medium, processor, mobile device, and a server perform(s) the steps or functions of obtaining data to be transmitted, wherein the event is of interest to the entity, wherein the event is identified based on sensitive data of the user retained, wherein the sensitive data comprises a user-associated location, wherein the event is identified by processing that is configured to determine a distance between a location and the user-associated location, wherein the event comprises determining that the distance complies with a condition, wherein the data to be transmitted comprises demographic information of the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a non-transitory computer readable storage medium, processor, mobile device, and a server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining and transmitting content based on demographic and location of the user. As discussed above, taking the claim elements separately, the non-transitory computer readable storage medium, processor, mobile device, and a server perform(s) the 
As for dependent claims 2, and 4-18 further describe the abstract idea of determining and transmitting content based on demographic and location of the user. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-2, 4-10, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dave et al. (U.S. Patent Application Publication No. 20140135037).

Regarding Claim 1, Dave teaches a computer program product comprising a non-transitory computer readable storage medium retaining program instructions configured to cause a processor to perform actions, wherein the processor is a processor of a mobile device of a user (0016: Processing unit(s) 105 can include a single processor, which can have one or more cores, or multiple processors. In some embodiments, processing unit(s) 105 can include a general-purpose primary processor as well as one or more special-purpose co-processors such as graphics processors, digital signal processors, or the like. In some embodiments, some or all processing units 105 can be implemented using customized circuits, such as application specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs). In some embodiments, such integrated circuits execute instructions that are stored on the circuit itself. In other embodiments, processing unit(s) 105 can execute instructions stored in storage subsystem 110), wherein the mobile device is in communication with a server associated with an entity other than the user (0045: determine and send their geographical coordinates over networks 106 to a server), wherein the server is in communication with a plurality of mobile devices (0045: determine and send their geographical coordinates over networks 106 to a server), each of which retaining the computer program product, wherein the program instructions implement:subject to an occurrence of an event associated with the user of the mobile device, obtaining data to be transmitted to the server (0045: determine and send their geographical coordinates over networks 106 to a server), wherein the event is of interest to the entity (0050: maintains a history of geographical locations that mobile device 104 has visited (e.g., in the past year or even longer), wherein the event is identified based on sensitive data of the user retained on the mobile device (0050: mobile device 104 can be configured to store geo-tagging information in conjunction with the performance of certain operations), wherein the sensitive data comprises a user-associated location (0050: a former location of one of mobile devices 102 and 104 can be used rather than a current location of that  wherein the event is identified by on-board processing of the mobile device that is configured to determine a distance between a location of the mobile device and the user-associated location (0055: determining a particular location based on distances… 0050: geographical coordinates that mobile device 104 has previously visited that are within a specified distance of the current location), wherein the event comprises determining that the distance complies with a condition (0050: determine whether mobile device 104 has ever been within a specified distance of the current location of mobile device 102), wherein the data to be transmitted comprises demographic information of the user and a property of the event, wherein the data to be transmitted indicates the distance (0050: mobile device 104 returns, to mobile device 102 through networks 106, a list of geographical coordinates that mobile device 104 has previously visited that are within a specified distance of the current location of mobile device 102), and (0050: In another potential application of a variant of the foregoing techniques, a former location of one of mobile devices 102 and 104 can be used rather than a current location of that mobile device. In one embodiment of the invention, as mobile device 102 travels from one location to another, mobile device 102 can automatically (or in response to an express command by the user of mobile device 102) query mobile device 104 to determine whether mobile device 104 has ever been within a specified distance of the current location of mobile device 102. In one embodiment of the invention, mobile device 104 maintains a history of geographical locations that mobile device 104 has visited (e.g., in the past year or even longer). For example, mobile device 104 can be configured to store geo-tagging information in conjunction with the performance of certain operations such as photography. If so, then mobile device 104 can maintain, within the memory of mobile device 104 (or external to mobile device 104 on a cloud-based server, for example), a set of photographs that mobile device 104 tagged with its current geographical coordinates at the time that each of those photographs was taken. In one embodiment of the invention, in response to a query of the kind discussed above, mobile device 104 returns, to mobile device 102 through networks 106, a list of geographical coordinates that mobile device 104 has previously visited that are within a specified distance of the current location of mobile device 102. In selecting the coordinates to be returned in the response, mobile device 104 can use the current geographical coordinates of mobile device 102 that mobile device 102 self-determined and indicated within the query), and (0055: FIG. 3 is a flow diagram illustrating an example of technique  wherein the data excludes identifying information that enables to identify the user, wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location of the mobile device; and  (0048: the search results can exclude instances that do not lie on such drivable routes or that do not lie within a specified distance of some point on such drivable routes), and (0049: In another potential application of the foregoing techniques, mobile devices 102 and 104 can determine which of those mobile devices is currently closest to a specified geographical location at a specified time. For example, mobile device 102 can initiate a process by which the current geographical location of mobile device 104 is automatically determined, and then mobile device 102 (and potentially mobile device 104 also) can determine which of mobile devices 102 and 104 is currently closest to some specified establishment (e.g., a dry cleaner) or other geographical feature),transmitting the data to the server, whereby the server has no access to the sensitive information; (0045: send their geographical coordinates over networks 106 to a server).

Regarding Claim 2, Dave teaches the computer program product of Claim 1, wherein the server is configured to receive transmissions from the plurality of mobile devices, whereby the server collects aggregative anonymous data based on the sensitive data without being privy to the sensitive data relating to each user of each of the plurality of mobile devices; (0045: In 

Regarding Claim 4, Dave teaches the computer program product of Claim 1, wherein the sensitive data comprises one or more locations at which the user was present; (0050: a history of geographical locations that mobile device 104 has visited).

Regarding Claim 5, Dave teaches the computer program product of Claim 1, wherein the event is identified by performing on-board processing by the mobile device of raw data, wherein the raw data is retained on the mobile device, wherein the server is not privy to the raw data; (0019: In some embodiments, storage subsystem 110 can store one or more software programs to be executed by processing unit(s) 105. "Software" refers generally to sequences of instructions that, when executed by processing unit(s) 105 cause computing system 100 to perform various operations, thus defining one or more specific machine implementations that execute and perform the operations of the software programs. The instructions can be stored as firmware residing in read-only memory and/or applications stored in magnetic storage that can be read into memory for processing by a processor. Software can be implemented as a single program or a collection of separate programs or program modules that interact as desired. Programs and/or data can be stored in non-volatile storage and copied 

Regarding Claim 6, Dave teaches the computer program product of Claim 5, wherein the raw data is location data obtained by a positioning sensor of the mobile device, and wherein said processing comprises computing the distance; (0049: In another potential application of the foregoing techniques, mobile devices 102 and 104 can determine which of those mobile devices is currently closest to a specified geographical location at a specified time. For example, mobile device 102 can initiate a process by which the current geographical location of mobile device 104 is automatically determined, and then mobile device 102 (and potentially mobile device 104 also) can determine which of mobile devices 102 and 104 is currently closest to some specified establishment (e.g., a dry cleaner) or other geographical feature), and (0050).

Regarding Claim 7, Dave teaches the computer program product of Claim 6, wherein the location of the mobile device is obtained by the positioning sensor; (0055: determining a particular location… using a global positioning system mechanism).

Regarding Claim 8, Dave teaches the computer program product of Claim 1, wherein the user-associated location is a home of the user, a work place of the user, a parking spot of the user, or a place the user visits regularly; (0049: In another potential application of the foregoing techniques, mobile devices 102 and 104 can determine which of those mobile devices is currently closest 

Regarding Claim 9, Dave teaches the computer program product of Claim 5, wherein the raw data is a history of locations of the mobile device, and wherein the processing comprises analyzing the history of locations of the mobile device; (0050: In another potential application of a variant of the foregoing techniques, a former location of one of mobile devices 102 and 104 can be used rather than a current location of that mobile device. In one embodiment of the invention, as mobile device 102 travels from one location to another, mobile device 102 can automatically (or in response to an express command by the user of mobile device 102) query mobile device 104 to determine whether mobile device 104 has ever been within a specified distance of the current location of mobile device 102. In one embodiment of the invention, mobile device 104 maintains a history of geographical locations that mobile device 104 has visited (e.g., in the past year or even longer). For 

Regarding Claim 10, Dave teaches the computer program product of Claim 1, wherein the program instructions further implement a machine learning classifier for estimating the demographic information, based on raw data retained locally on the mobile device, wherein the server is not privy to the raw data; (0019: In some embodiments, storage subsystem 110 can store one or more software programs to be executed by processing unit(s) 105. "Software" refers generally to sequences of instructions that, when executed by processing unit(s) 105 cause computing system 100 to 

Regarding Claim 19, Dave teaches a method to be performed by a processor of a mobile device of a user, wherein the mobile device is in communication with a server associated with an entity other than the user (0016: Processing unit(s) 105 can include a single processor, which can have one or more cores, or multiple processors. In some embodiments, processing unit(s) 105 can include a general-purpose primary processor as well as one or more special-purpose co-processors such as graphics processors, digital signal processors, or the like. In some embodiments, some or all processing units 105 can be implemented using customized circuits, such as application specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs). In some embodiments, such integrated circuits execute instructions that are stored on the circuit itself. In other embodiments, processing unit(s) 105 can execute instructions stored in storage subsystem 110), wherein the server is in communication with a plurality of mobile devices, the method comprising: (0045: determine and send their geographical coordinates over networks 106 to a server),subject to an occurrence of an event associated with the user of the mobile device, obtaining data to be transmitted to the server (0045: determine and send their geographical coordinates over networks 106 to a server), wherein the event is of interest to the entity (0050: maintains a history of geographical locations that mobile device 104 has visited (e.g., in the past year or even longer), wherein the event is identified based on sensitive data of the user retained on the mobile device (0050: mobile device 104 can be configured to store geo-tagging information in conjunction with the performance of certain operations), wherein the sensitive data comprises a user-associated location (0050: a former location of one of mobile devices 102 and 104 can be used rather than a current location of that mobile device), wherein the event is identified by on-board processing of the mobile device that is configured to determine a distance between a location of the mobile device and the user-associated location (0055: determining a particular location based on distances… 0050: geographical coordinates that mobile device 104 has previously visited that are within a specified distance of the current location), wherein the event comprises determining that the distance complies with a condition (0050: determine whether mobile device 104 has ever been within a specified distance of the current location of mobile device 102), wherein the data to be transmitted comprises demographic information of the user and a property of the event, wherein the data to be transmitted indicates the distance (0050: mobile device 104 returns, to mobile device 102 through networks 106, a list of geographical coordinates that mobile device 104 has previously visited that are within a specified distance of the current location of mobile device 102), and (0050: In another potential application of a variant of the foregoing techniques, a former location of one of mobile devices 102 and 104 can be used rather than a current location of that mobile device. In one embodiment of the invention, as mobile device 102 travels from one location to another, mobile device 102 can automatically (or in response to an express command by the user of mobile device 102) query mobile device 104 to determine whether mobile device 104 has ever been within a specified distance of the current location of mobile device 102. In one embodiment of the invention, mobile device 104 maintains a history of geographical locations that mobile device 104 has visited (e.g., in the past year or even longer). For example, mobile device 104 can be configured to store geo-tagging information in conjunction with the performance of certain operations such as photography. If so, then mobile device 104 can maintain, within the memory of mobile device 104 (or external to mobile device 104 on a cloud-based server, for example), a set of photographs that mobile , wherein the data excludes identifying information that enables to identify the user, wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location of the mobile device; and (0048: the search results can exclude instances that do not lie on such drivable routes or that do not lie within a specified distance of some point on such drivable routes), and (0049: In another potential application of the foregoing techniques, mobile devices 102 and 104 can determine which of those mobile devices is currently closest to a specified geographical location at a specified time. For example, mobile device 102 can initiate a process by which the current geographical location of mobile device 104 is automatically determined, and then mobile device 102 (and potentially mobile device 104 also) can determine which of mobile devices 102 and 104 is currently closest to some specified establishment (e.g., a dry cleaner) or other geographical feature),transmitting the data to the server, whereby the server has no access to the sensitive information; (0045: send their geographical coordinates over networks 106 to a server).

Regarding Claim 20, Dave teaches a mobile device used by a user, the mobile device comprising a storage device retaining program instructions, wherein the mobile device is in communication with a server associated with an entity other than the user, (0016: Processing unit(s) 105 can include a single processor, which can have one or more cores, or multiple processors. In some embodiments, processing unit(s) 105 can include a general-purpose primary processor as well as one or more special-purpose co-processors such as graphics processors, digital signal processors, or the like. In some embodiments, some or all processing units 105 can be implemented using customized circuits, such as application specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs). In some embodiments, such integrated circuits execute instructions that are stored on the circuit itself. In other embodiments, processing unit(s) 105 can execute instructions stored in storage subsystem 110), wherein the server is in communication with a plurality of mobile devices, each of which retaining the program instructions (0045: determine and send their geographical coordinates over networks 106 to a server), wherein the program instructions are configured to cause a processor of the mobile device to:subject to an occurrence of an event associated with the user of the mobile device, obtain data to be transmitted to the server (0045: determine and send their geographical coordinates over networks 106 to a server), wherein the event is of interest to the entity (0050: maintains a history of geographical locations that mobile device 104 has visited (e.g., in the past year or even longer), wherein the event comprises presenting to the user a personalized content item by the mobile device (0050: mobile device 104 can be configured to store geo-tagging information in conjunction with the performance of certain operations), wherein the personalized content item is selected for presentation, by the mobile device, based on sensitive information of the user (0050: mobile device 104 can be configured to store geo-tagging information in conjunction with the performance of certain operations) wherein the data to be transmitted comprises demographic information of the user and a property of the event (0050: a former location of one of mobile devices 102 and 104 can be used rather than a current location of that mobile device), wherein the data to be transmitted indicates the personalized content item that was selected and a frequency of presenting the personalized content to the user, wherein the data excludes identifying information (0055: determining a particular location based on distances… 0050: geographical coordinates that mobile device 104 has previously visited that are within a specified distance of the current location),  that enables to identify the user, wherein the data excludes the sensitive information; and (0048: the search results can exclude instances that do not lie on such drivable routes or that do not lie within a specified distance of some point on such drivable routes), and (0049: In another potential application of the foregoing techniques, mobile devices 102 and 104 can determine which of those mobile devices is currently closest to a specified geographical location at a specified time. For example, mobile device 102 can initiate a process by which the current geographical location of mobile device 104 is automatically determined, and then mobile device 102 (and potentially mobile device 104 also) can determine which of mobile devices 102 and 104 is currently closest to some specified establishment (e.g., a dry cleaner) or other geographical feature),transmit the data to the server, whereby the server is not privy to the sensitive information; (0045: send their geographical coordinates over networks 106 to a server).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave et al. (U.S. Patent Application Publication No. 20140135037) in view of Salinas et al., (U.S. Patent Application Publication No. 20080072139).
As to Claim 11, Dave teaches the computer program product of Claim 1.
Dave does not teach wherein the event comprises displaying an advertisement to the user based on the distance, and wherein the program instructions further implement matching, by the mobile device, the advertisement to be displayed to the user, wherein said matching is performed on-board the mobile device, with respect to a local repository of advertisements
However Salinas teaches wherein the event comprises displaying an advertisement to the user based on the distance, and wherein the program instructions further implement matching, by the mobile device, the advertisement to be displayed to the user, wherein said matching is performed on-board the mobile device, with respect to a local repository of advertisements; (0005: This invention also relates to computer-implemented systems and methods for distributing targeted messages and the serving, collecting, managing, and analyzing and reporting of information relating to mobile and other electronic devices, and in particular, to methods and systems for targeting messages to users of mobile devices and other electronic devices using geographical and other pertinent information, and to methods and systems for serving, collecting, managing, analyzing and reporting information of users of mobile devices for individuals and/or multiple users of mobile and electronic devices. Such methods and systems can also be used for advertising, marketing, promotions, campaigns, orders, sales, subscriptions, donations, pledges and so on), and (0147: Typically, information, advertisements, or messages must be targeted to users based on variables including but not limited current location, time of day, and place of residence in addition to or in lieu of user demographics and preferences. Without more variables, GPS would allow display of information, advertisements, or messages at an unattended time of day and/or to unattended person such as travelers from out-of-town rather than local residents. Thus, location of a device using GPS alone is not ideal method of target information, advertisements, or messages to users of a device), and (0148, 0151, 0153, and 0154). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dave to wherein the event comprises displaying an advertisement to the user based on the distance, and wherein the program instructions further implement matching, by the mobile device, the advertisement to be displayed to the user, wherein said matching is performed on-board the mobile device, with respect to a local repository of advertisements of Salinas. Motivation to do so comes from the knowledge well known in the art that wherein the event comprises displaying an advertisement to the user based on the distance, and wherein the program instructions further implement matching, by the mobile device, the advertisement to be displayed to the user, wherein said matching is performed on-board the mobile device, with respect to a local repository of advertisements would help provide a more accurate content and a content that the user would be interested in which would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

As to Claim 12, Dave teaches the computer program product of Claim 1.
Dave does not teach wherein said local repository of advertisements comprises at least one rule indicting for each advertisement a condition for displaying the advertisement.
However Salinas teaches wherein said local repository of advertisements comprises at least one rule indicting for each advertisement a condition for displaying the advertisement; (0005: This invention also relates to computer-implemented systems and methods for distributing targeted messages and the serving, collecting, managing, and analyzing and reporting of information relating to mobile and other electronic devices, and in particular, to methods and systems for targeting messages to users of mobile devices and other electronic devices using geographical and other pertinent information, and to methods and systems for serving, collecting, managing, analyzing and reporting information of users of mobile devices for individuals and/or multiple users of mobile and electronic devices. Such methods and systems can also be used for advertising, marketing, promotions, campaigns, orders, sales, subscriptions, donations, pledges and so on), and (0147: Typically, information, advertisements, or messages must be targeted to users based on variables including but not limited current location, time of day, and place of residence in addition to or in lieu of user demographics and preferences. Without more wherein said local repository of advertisements comprises at least one rule indicting for each advertisement a condition for displaying the advertisement of Salinas. Motivation to do so comes from the knowledge well known in the art that wherein said local repository of advertisements comprises at least one rule indicting for each advertisement a condition for displaying the advertisement would help provide a more accurate content and a content that the user would be interested in which would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

As to Claim 13, Dave and Salinas teach the computer program product of Claim 11.
Dave further teaches wherein said matching is based on die sensitive data, and wherein the server is not privy to the sensitive data; (0049 and 0050).

As to Claim 14, Dave and Salinas teach the computer program product of Claim 13.
Dave further teaches wherein the sensitive data comprises one or more locations of the mobile device, browsing history, content of messages, content of e-mails or social networks activity; (0049 and 0050: maintains a history of geographical locations).

As to Claim 15, Dave and Salinas teach the computer program product of Claim 13.
Dave further teaches wherein the sensitive data is obtained by on-board processing by the mobile device of raw data, wherein the raw data is retained on the mobile device, wherein the server is not privy to the raw data; (0049 and 0050).


Dave does not teach wherein the event comprises suggesting to the user a specific service or product.
However Salinas teaches wherein the event comprises suggesting to the user a specific service or product; (0145, 0153, 0188, 0248, 0273, 0275, and 0328). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dave to include wherein the event comprises suggesting to the user a specific service or product of Salinas. Motivation to do so comes from the knowledge well known in the art that wherein the event comprises suggesting to the user a specific service or product would help provide products which would encourage the user to buy which would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 18, Dave teaches the computer program product of Claim 17.
Dave does not teach wherein the specific service or product is suggested based on a current state or action of the user.
However Salinas teaches wherein the specific service or product is suggested based on a current state or action of the user; (0145, 0153, 0188, 0248, 0273, 0275, and 0328). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dave to include wherein the specific service or product is suggested based on a current state or action of the user of Salinas. Motivation to do so comes from the knowledge well known in the art that wherein the specific service or product is suggested based on a current state or action of the user would help provide a more accurate content and a content that the user would be interested in which would promote an increase in the sales and would therefore make the method/system more profitable and accurate.
	

	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave et al. (U.S. Patent Application Publication No. 20140135037) in view of Salinas et al., (U.S. Patent Application Publication No. 20080072139) in view of Chin, (U.S. Patent Application Publication No. 20110187497).

As to Claim 16, Dave and Salinas teach the computer program product of Claim 13.
Dave and Salinas do not teach wherein said matching is preformed when the mobile device has no network connectivity.
Chin teaches wherein said matching is preformed when the mobile device has no network connectivity; (0048: One exemplary embodiment may involve unlocking the mobile device 102 when the applied gesture 108 on the touchscreen 106 of the mobile device 102 matches the designated security gesture (e.g., the user-defined gesture 114) stored in the remote computer server 402, and when the applied gesture 108 is determined to be the user-defined gesture 114. Another embodiment may involve remotely enabling the user to define the user-defined gesture 114 and remotely enabling the user to access the mobile device 102 if the user-defined gesture 114 is unsuccessful. An exemplary embodiment may also involve enabling remote disablement of one or more mobile devices associated with the user-defined gesture 114 or permitting a user-defined gesture 114 when there is no network connectivity that allows access to an application and data resident on the mobile device 102 without permitting access to an another application and other data resident on the mobile device 102). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dave and Salinas to include wherein said matching is preformed when the mobile device has no network connectivity of Chin. Motivation to do so comes from the knowledge well known in the art that wherein said matching is preformed when the mobile device has no network connectivity would help provide a more accurate content and therefore make the method/system more and accurate.	

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Anonymizing interview data: challenges and compromise in practice” describes “Anonymising qualitative research data can be challenging, especially in highly sensitive contexts such as catastrophic brain injury and end-of-life decisionmaking. Using examples from in-depth interviews with family members of people in vegetative and minimally conscious states, this article discusses the issues we faced in trying .
	

Response to Arguments
6.	Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of determining and transmitting content based on demographic and location of the user which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to determining and transmitting content based on demographic and location of the user does not add technical improvement to the abstract idea. The recitations to “non-transitory computer readable storage medium, processor, 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to determining and transmitting content based on demographic and location of the user does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “non-transitory computer readable storage medium, processor, mobile device, and a server” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining and transmitting content based on demographic and location of the user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
D.	With regards to applicant's arguments with respect to 35 U.S.C 102/103 arguments has been fully considered but are moot in view of the new grounds of rejection.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621